 

 

UN|TED STATES D|STR|CT COURT

EASTERN DisTRlcT oi= cALiFoRNlA F"-ED
December14, 2018
CLERK, US DS|TR|CT COURT

EASTERN DlSTRlCT F
CALlFORNlA

dye

 

 

 

UN|TED STATES OF Al\/lERlCA, _ No. 2118MJ00255-AC-001
P|aintiff,
vl DETENT|ON ORDER
(Vio|ation of Pretria| Release,
JOSE CRUZ-HERNANDEZ, Probation or Supervised Release)
Defendant.

 

 

:] After a hearing pursuant to 18 U.S.C. § 3148 (vio|ation of pretrial release order), the court finds :

there is probable cause to believe the person has committed a federal, state or local crime Whi|e on
release and defendant has not rebutted the presumption that his/her release Wi|l endanger another
or
the community or

l:] there is clear and convincing evidence that the defendant has violated another condition of release
and

\:] based on the factors set forth in 18 U.S.C. § 3142(g) there is no condition or combination of
conditions of release that Wi|l assure that the defendant Wi|l not f|ee or pose a danger to the safety
of another person or the community or

l:] the person is unlikely to abide by any condition or combination of conditions of release. F.R.Cr.P.
32.1(a)(D), 46(c), 18 U.S.C. § 3148.

-` After a hearing pursuant to F.R.Cr.P. 32.1(a)(6) and 46(c) and 18 U.S.C, § 3143 (vio|ation of probation or
supervised release) the court finds there is probable cause to believe defendant has violated a condition of
probation or supervised release and the defendant has not met his/her burden of establishing by clear and

convincing evidence that he/she Wi|| not flee or pose a danger to another person or to the community_
18 U.S.C. § 3143.

/'

|T |S ORDERED that pursuant to 18 U.S.C. § 3142(i)(2)-(4) defendant is committed to the custody of the
Attorney Genera| for confinement in a corrections facility separate, to the extent practicab|e, from persons
awaiting or serving sentences or being held in custody pending appeal. The defendant shall be afforded
reasonable opportunity for private consultation With his/her counse|. Upon further order of a court ofthe United
States or request of an attorney for the United States the person in charge of the corrections facility in Which
the defendant is confined shall deliver the defendant to a United States l\/larsha| for purpose of an appearance
in connection With a court proceeding.

DATE; 52 / / ‘f’// f" ~//%‘/" %`C'
f ' l\/lagistrate Judge Allison C|aire

 

